Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claim 34.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/20/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 18-33 are allowed.  Withdrawn claims 28-33 are rejoined.
Regarding independent claim 18 and the dependent claims, the prior art fails to teach or suggest an attachment part for connecting to a structural part, wherein - the attachment part has an attachment part longitudinal axis, and a weld portion to be welded to the structural part by torsional ultrasonic welding, - the weld portion has a contact surface for contact with a torsion sonotrode, and a weld surface for connecting to the structural part, and - the weld portion is delimited, at least portionally, by an inner vibration decoupling zone, and the inner vibration decoupling zone, at least portionally, surrounds an inner portion of the attachment part.
The closest prior art of US 8,919,855 teaches an attachment part, however, fails to expressly disclosed the claimed attachment part wherein a weld surface for connecting to the structural part, and - the weld portion is delimited, at least portionally, by an inner vibration decoupling zone, and the inner vibration decoupling zone, at least portionally, surrounds an inner portion of the attachment part.
The other references of record do not teach or suggest the combined limitations not taught by US 8,919,855.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 22, 2022